—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Firetog, J.), rendered November 8, 1991, convicting him of murder in the second degree under Indictment No. 3609/91, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered November 8, 1991, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of robbery in the second degree under Indictment No. 11829/88.
Ordered that the judgment and the amended judgment are affirmed.
The defendant contends that his plea of guilty to murder in the second degree under Indictment No. 3609/91 should be vacated, as it was induced by certain incorrect information provided by his attorney regarding the consequences of his plea. However, there is no indication on the record that this *633information was provided before the defendant’s plea was taken. Therefore, vacatur of the plea is not warranted (see, People v Dunn, 173 AD2d 725).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.